t c summary opinion united_states tax_court virginia agosto petitioner v commissioner of internal revenue respondent docket no 2693-07s filed date virginia agosto pro_se kim a palmerino for respondent goeke judge this case is before the court pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions the issues for decision are whether petitioner substantiated her reduction of gross_income whether petitioner is entitled to deduct automobile and parking expenses whether petitioner is entitled to claim a dollar_figure casualty_loss and whether petitioner is entitled to additional miscellaneous_itemized_deductions at the time the petition was filed petitioner was a background resident of new york during petitioner owned two houses in new york and one house in connecticut petitioner ran two businesses a tax_return preparation business and agosto associates a music production business petitioner filed a form_1040 u s individual_income_tax_return reporting gross_income of dollar_figure which all came from her tax preparation business on her schedule c profit or loss from business petitioner reported dollar_figure of losses from agosto associates petitioner also 2petitioner concedes that she received and failed to include in income dollar_figure from her individual_retirement_account petitioner also concedes the sec_72 10-percent additional tax of dollar_figure on early withdrawal filed a schedule e supplemental income and loss claiming dollar_figure of passive_activity_losses on date respondent issued a notice_of_deficiency to petitioner disallowing the dollar_figure passive_activity_loss to the extent it exceeded the dollar_figure limit under sec_469 on date petitioner petitioned this court contesting respondent’s determination at trial petitioner produced a form 1040x amended u s individual_income_tax_return decreasing her gross_income from the tax_return preparation business from dollar_figure to dollar_figure claiming a typographical error petitioner also claimed an additional dollar_figure deduction for automobile and parking expenses from agosto associates petitioner conceded the dollar_figure passive_activity_loss claim but claimed a dollar_figure casualty_loss as a result of fire damage to property she owned in connecticut petitioner stated that she had dollar_figure of gain from the sale of property in new york and the dollar_figure casualty_loss resulting in a net_loss of dollar_figure respondent claims that because the dollar_figure casualty_loss was from rental_activity it should still be limited to dollar_figure pursuant to sec_469 i reduction of income discussion petitioner reported dollar_figure of gross_income on her original federal_income_tax return yet reduced that amount to dollar_figure on her amended_return petitioner stated that she was in poor health at the time she completed the original return and that she accidently put a number in front of the dollar_figure as proof petitioner stated that she deposited dollar_figure into her account from her tax preparation business along with dollar_figure in cash receipts from other clients we find petitioner’s testimony credible accordingly on the basis of the record at trial we find that petitioner’s gross_income was dollar_figure in ii automobile expenses at trial petitioner claimed a dollar_figure deduction on her amended schedule c for automobile expenses contending that they were ordinary and necessary business_expenses from agosto associates deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a 292_us_435 sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see 54_tc_374 however deductions for travel and transportation_expenses otherwise allowable under sec_162 are subject_to strict substantiation requirements see sec_274 sec_1 5t a temporary income_tax regs fed reg date expenses associated with travel meals and certain listed_property defined in sec_280f including passenger automobiles computers and cellular telephones are subject_to a heightened level of substantiation requiring taxpayers to corroborate their statements with adequate_records or sufficient other evidence establishing the amount time place and business_purpose of the expense sec_274 in order to substantiate the amount of an automobile expense the taxpayer must prove the amount of the expenditure ie cost of maintenance repairs or other expenditures the amount of each business use and the amount of the vehicle’s total use by establishing the amount of its business mileage and total mileage the time ie the date of the expenditure or use and the business_purpose of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the taxpayer may substantiate the mileage by adequate_records or sufficient evidence that corroborates her statements sec_274 to meet the adequate_records requirement the taxpayer must maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date an adequate record must be prepared or maintained in such a manner that each recording of an element of an expenditure or use is made at or near the time of the expenditure or use sec_1 5t c ii temporary income_tax regs supra ‘ m ade at or near the time of the expenditure or use’ means the elements of an expenditure or use are recorded at a time when in relation to the use or making of an expenditure the taxpayer has full present knowledge of each element of the expenditure or use sec_1_274-5t temporary income_tax regs supra petitioner’s only evidence consisted of receipts from gas stations however petitioner provided no other evidence of whether these trips were business or personal she provided no travel log detailing trips that she made petitioner has not met the sec_274 substantiation requirements and is not entitled to the claimed deductions iii casualty_loss petitioner claims a dollar_figure casualty_loss due to fire damage to her connecticut property petitioner also claims an dollar_figure gain from her sale of property in new york the combination from both properties equals roughly dollar_figure of net_loss respondent does not contest the amount of the net_loss but argues that because the connecticut property was used in rental_activity the 3petitioner also seeks to deduct payment of parking tickets such expenses are fines_or_penalties that are nondeductible even if related to business see sec_162 passive_activity limitation limits the dollar_figure casualty_loss to dollar_figure sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals sec_165 allows a taxpayer to deduct a loss from fire storm shipwreck or other_casualty or from theft the sec_469 passive_activity_loss rules disallow the current deduction of losses and credits from activities in which a given owner does not materially participate sec_469 permits a passive_activity_loss up to dollar_figure attributable to a rental real_estate activity in which an individual actively participates however sec_469 does not apply to all casualty and theft losses sec_1_469-2 income_tax regs provides that certain casualty and theft losses are not passive_activity deductions this rule applies to any deduction for a loss from fire storm shipwreck or other_casualty or from theft as those terms are used in sec_165 if losses that are similar in cause and severity do not recur regularly in the conduct of the activity and the taxpayer sustains the loss during a taxable_year beginning after date even though an activity is passive casualty losses are permitted if the casualty requirements in sec_165 are met because respondent has conceded that petitioner’s property sustained dollar_figure of casualty_loss and the passive loss limitation will not apply petitioner is entitled to the dollar_figure casualty_loss iv miscellaneous_itemized_deductions petitioner claimed on schedule a itemized_deductions of her amended_return miscellaneous_itemized_deductions for unreimbursed employee business_expenses totaling dollar_figure respondent reduced petitioner’s expenses and miscellaneous deductions by dollar_figure the only evidence petitioner presented at trial was copies of miscellaneous receipts for medical_expenses which were subsequently returned to her petitioner claims that these receipts were additional credits and expenses which she erroneously failed to report we do not find this explanation credible petitioner does not meet the substantiation requirements of sec_274 and her miscellaneous_itemized_deductions were properly reduced accordingly we conclude that petitioner’s gross_income was dollar_figure petitioner was not entitled to deduct automobile and parking expenses petitioner is entitled to the full dollar_figure casualty_loss and petitioner is not entitled to additional miscellaneous_itemized_deductions to reflect the foregoing under rule decision will be entered
